Citation Nr: 1212726	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  11-00 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the Veteran made an irrevocable election for education benefits under the Post-9/11-GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had active service from June 2002 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 administrative decision regarding entitlement to education benefits from the Department of Veterans Affairs (VA) Regional Office education processing center in Muskogee, Oklahoma.  In September 2011, the Veteran appeared and testified at a Travel Board hearing at the Los Angeles RO.  The transcript is of record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The record does not contain an acknowledgement that the Veteran's election for education benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB program was irrevocable, and, hence, the Veteran's claim was not "properly completed." 



CONCLUSION OF LAW

The criteria for an irrevocable election for education benefits under the Post-9/11 GIBILL program in lieu of benefits under the MGIB program have not been met.  38 U.S.C.A. §§ 3301-24 (West Supp 2011); 38 C.F.R. §§ 21.9520, 21.9550 (2011). 




REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of this appeal, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) need not be discussed. 

The Veteran served on active duty from June 2002 to June 2006.  After he was discharged from service, he attended college, using nearly all of his MGIB educational assistance entitlement.  After the enactment of the Chapter 33 Post-9/11 GI Bill, which became effective in August 2009, the Veteran contends that he was told that he would be eligible for an additional 12 months of Post-9/11 GI Bill benefits, and that, in reliance upon this information, he quit his job, applied for educational assistance under the Post-9/11 GI Bill and enrolled in a program of education.    

He contends that the VA benefits counselor at his school's campus gave him erroneous information, and he said the VA/GI Bill website did not indicate that the Veteran's election of Post-9/11 GI Bill benefits would be irrevocable.  It is the Veteran's contention that he would have been entitled to more education benefits had he exhausted his MGIB before electing the Post-9/11 GI Bill. 

In this regard, the aggregate period for which any person may receive assistance under two or more of various educational assistance programs, including Chapters 30 and 33, may not exceed 48 months (or the part-time equivalent).  38 C.F.R. § 21.4020(a) (2011).  Each of these individual programs of educational assistance, however, only permits 36 months of training.  See 38 C.F.R. §§ 21.7072 (36 months of full-time training under MGIB), 21.9550(a) (Subject to the provisions of § 21.4020 and this section, an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance) under 38 U.S.C.A. chapter 33.).  

Nevertheless, an individual who, as of August 1, 2009, has used entitlement under 38 U.S.C.A. chapter 30, but retains unused entitlement under that chapter, makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C.A. chapter 33 instead of educational assistance under the provisions of chapter 30, will be limited to one month (or partial month) of entitlement under chapter 33 for each month (or partial month) of unused entitlement under chapter 30.  38 C.F.R. § 21.9550(b)(1).

Thus, as interpreted by VA, the confluence of the various regulations has resulted in potentially serious consequences for a Veteran who is eligible for both MGIB and Post-9/11 GI Bill benefits, and who has little remaining MGIB entitlement.  If the Veteran converts his or her MGIB entitlement to Post-9/11 GI Bill, the Veteran receives only the amount of time remaining on the MGIB entitlement.  If, however, he or she continues to use MGIB entitlement until it is exhausted, and then applies for Post-9/11 GI Bill benefits, it appears that he or she will receive an additional 12 months under the Post-9/11 GI Bill.  

Indeed, a link accessed through the VA Post-9/11 GI Bill website, consisting of answers to frequently asked questions (FAQ), states that "you may be eligible for more than one VA education benefit program.  However, you may only receive payments from one program at a time.  You can receive a maximum of 48 months of benefits under any combination of VA education  programs you qualify for."  Although this statement does not carry the force of law, it is an indication of VA's vision of the interaction between the various educational assistance programs.  

The Post-9/11 GI Bill was intended by Congress to be an expansion of VA educational assistance, compared with the immediately preceding programs.  In enacting the Bill, Congress made findings including the following:

(1) On September 11, 2001, terrorists attacked the United States, and the brave members of the Armed Forces of the United States were called to the defense of the Nation. 
(2) Service on active duty in the Armed Forces has been especially arduous for the members of the Armed Forces since September 11, 2001. . . .
(6) It is in the national interest for the United States to provide veterans who serve on active duty in the Armed Forces after September 11, 2001, with enhanced educational assistance benefits that are worthy of such service and are commensurate with the educational assistance benefits provided by a grateful Nation to veterans of World War II.

Pub.L. 110-252, Title V, § 5002, June 30, 2008, 122 Stat. 2357

Indeed, the provisions of this Bill are substantially more generous than the MGIB.  Although designed to assist Veterans who served on active duty during the post 9/11 era, however, the effective date of the bill was August 1, 2009.  Thus, individuals such as the Veteran, who attended school prior to August 2009, did not receive these enhanced benefits, despite their presence in the group the Post-9/11 GI Bill was denied to benefit.  

In this case, the Veteran claimed benefits under the Post-9/11 GI Bill in November 2009.  The RO converted his remaining MGIB entitlement to the Post-9/11 GI Bill program, and awarded educational assistance for the period from October 26, 2009, to December 20, 2009.  He was informed of this grant of benefits in a letter dated in December 2009, but, significantly, he was not informed that he would not be entitled to any further educational assistance.  Not until after an enrollment certification was received for the following semester, in May 2010, was he informed that entitlement had been exhausted, when his claim for educational assistance after December 2009 was denied.  The RO found that he had irrevocably elected to receive benefits under the Post-9/11 GI Bill, in lieu of the MGIB, and that his 36 months of entitlement had been exhausted.  

Against this backdrop, the issue before the Board is whether the Veteran made an irrevocable election of Post-9/11 GI Bill benefits.  See 38 C.F.R. §§ 21.9520, 21.9550.  (In order to receive benefits under the Post-9/11 GI Bill in lieu of the MGIB, an irrevocable election must be made.).  

An individual may make an irrevocable election to receive benefits under Chapter 33 by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following:

(i)  Identification information (including name, social security number, and address); 
(ii)  If applicable, an election to receive benefits under chapter 33 in lieu of benefits under, e.g., the MGIB; 
(iii)  The date the individual wants the election to be effective; and 
(iv)  An acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed.").  38 C.F.R. § 21.9520(c)(2).  

In this case, the claim was on a VA Form 22-1990, and the question is, therefore, whether such form was "properly completed."  This application was submitted electronically, and the Veteran testified at his hearing that it was completed by the school certifying official.  The Board finds this credible, as the form does not contain any form of signature or acknowledgement from the Veteran, including an e-signature.  The section on the form for "Signature of Applicant" and "Date" was left blank.  The Board also finds that in order for the form to be "properly completed," there must be sufficient information to convey that that the Veteran has acknowledged that the election is irrevocable.  In other words, the Veteran cannot be held to a lesser standard of acknowledgement simply because a standard form was used, unless that form contains the necessary information.  As documented in the file, the VA Form 22-1990 does not contain such acknowledgement.  A statement that he is filing for Chapter 33 benefits in lieu of Chapter 30 benefits is not sufficient to establish his understanding that the election is irrevocable.  In this regard, the new Chapter 33 law had only been in effect for approximately two months at the time of this claim, and the Board finds it likely that the school certifying official may not have been fully conversant with either the irrevocability aspect of the election, or of the potentially detrimental result in cases where the Veteran converts rather than exhausts Chapter 30 entitlement.  

Under these circumstances, the Board finds that the Veteran did not "properly complete" the VA Form 22-1990 which was submitted in November 2009, and, hence, it does not constitute an irrevocable election of Chapter 33 Post-9/11 GI Bill benefits.  Particularly where the consequences of filing an irrevocable election before or after having exhausted Chapter 30 entitlement appear to be so serious, strict compliance with the irrevocable election requirements is required.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The appeal is allowed.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


